Citation Nr: 1047007	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  08-32 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of prostate 
cancer, secondary to herbicide exposure. 

2.  Entitlement to service connection for hypertension, secondary 
to herbicide exposure. 

3.  Entitlement to service connection for a lung disability, 
claimed as emphysema, secondary to herbicide exposure. 

4.  Entitlement to special monthly compensation based on the loss 
of use of a creative organ.

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to an initial compensable evaluation for a 
bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from September 1963 to September 1967. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In a 
December 2007 rating decision, the RO denied claims of 
entitlement to service connection for residuals of prostate 
cancer and special monthly compensation based on loss of use of a 
creative organ.  In a June 2008 rating decision, the RO granted 
service connection for a bilateral hearing loss disability and 
assigned a noncompensable (zero percent) evaluation, and denied 
claims of entitlement to service connection for hypertension, 
emphysema, and tinnitus.

In May 2010, the Veteran presented testimony in a videoconference 
hearing before the undersigned.  A copy of the transcript has 
been associated with the claims folder. 

In September 2010, the Board received additional evidence from 
the Veteran's attorney.  This evidence has not been reviewed by 
the agency of original jurisdiction.  However, the Veteran's 
attorney included a written waiver of this procedural right with 
the evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2010).  
Thus, the Board will consider the newly submitted evidence in the 
first instance.

The issues of entitlement to service connection for hypertension 
and a lung disability, special monthly compensation based on the 
loss of use of a creative organ, and an increased evaluation for 
bilateral hearing loss disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the Department 
of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of prostate cancer (with 
residuals), which is a disease associated with exposure to 
certain herbicide agents as enumerated under 38 C.F.R. § 3.309(e) 
(2010).

2.  The Veteran served in the Republic of Vietnam.  

3.  The Veteran's current tinnitus did not manifest until many 
years after service, and has not been shown to be the result of 
any incident therein.


CONCLUSIONS OF LAW

1.  Residuals of prostate cancer are presumed to have been 
incurred in active service. 38 U.S.C.A. §§ 1110, 1112, 1113, 
1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2010).

2.  Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied as to the claim for service 
connection for residuals of prostate cancer, it is the Board's 
conclusion that the VCAA does not preclude the Board from 
adjudicating that claim.  This is so because the Board is taking 
action favorable to the Veteran as to that issue and a decision 
at this point poses no risk of prejudice to him.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).

As for the claim for tinnitus, in correspondence dated in April 
2008, prior to the June 2008 rating decision, the RO satisfied 
its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO 
notified the Veteran of: information and evidence necessary to 
substantiate the claim; information and evidence that VA would 
seek to provide; and information and evidence that the Veteran 
was expected to provide.  That letter also notified the Veteran 
of the process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.  As the Board will discuss in detail in its analysis 
below, the Veteran was provided with a VA examination.  The 
report of this examination reflects that the examiner reviewed 
the Veteran's past medical history, recorded his current 
complaints, conducted an appropriate evaluation of the Veteran, 
and rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board, therefore, 
concludes that this examination report is adequate for purposes 
of rendering a decision in the instant appeal.  See 38 CF.R. § 
4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran and his attorney have not contended 
otherwise.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  As noted above, he presented 
testimony in a hearing before the undersigned in May 2010.    

Residuals of Prostate Cancer 

The Veteran essentially contends that he is entitled to service 
connection for residuals of prostate cancer because he was 
exposed to herbicides during service in Vietnam.   

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors, if they are 
shown to be manifest to a degree of 10 percent or more within one 
year following the Veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2010).

Diseases associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. 
§ 3.309(e) (2010), will be considered to have been incurred in 
service under the circumstances outlined in that section even 
though there is no evidence of such disease during the period of 
service.  Prostate cancer is listed under 38 C.F.R. 
§ 3.309(e) (2010) as diseases associated with herbicide exposure.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and has 
a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent 
containing dioxin, such as Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii) (2010).  Furthermore, even if a veteran does not 
have a disease listed at 38 C.F.R. § 3.309(e), he or she is 
presumed to have been exposed to herbicides if he or she served 
in Vietnam between January 9, 1962, and May 7, 1975, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f) (West 2002).

In the present case, the evidence is replete with medical records 
showing that the Veteran was diagnosed with prostate cancer in 
June 2003 and that he currently suffers from residuals there 
from.  

The central question here is whether a presumption of service 
incurrence of prostate cancer is warranted under the facts of 
this case, based on in-service exposure to an herbicide agent, 
including Agent Orange.  The crucial question that must be 
answered is whether the Veteran had service in Vietnam sufficient 
to raise the presumption of exposure to Agent Orange.

The Veteran testified at his hearing that he made two trips to 
Vietnam during service.  He asserted that he was deployed from 
Pope Air Force Base in December 1965 and he was placed on 
temporary duty (TDY) to Vietnam.  There were two rotations, the 
first one which left in January 1966 and the second in February 
1966; he was part of the second rotation.  The Veteran also 
indicated that he went to Vietnam on a one day trip to service an 
engine on a C130 in Tuy Hoa. 

The record includes the Veteran's DD 214 Form and the Veteran's 
personnel file, which indicate that he had one year, six months, 
and one day of foreign service during his period of active 
service from September 1963 to September 1967.   The service 
personnel records confirm that the Veteran served in Japan and 
Taiwan and was placed TDY in Southeast Asia for 34 days from 
February 1966 to March 1966.  He also received the Vietnam 
Service Medal.  In support of his claim, the Veteran submitted 
copies of his service personnel records which included a 
certificate dated in May 1967 noting that the Veteran had service 
in Cam Rahn Bay, Vietnam from February 1966 to March 1966.  There 
are also two buddy statements from fellow service members who 
confirm that the Veteran served with them in Vietnam.  One of 
those service members submitted a copy of his orders noting that 
he was assigned to Cam Ranh Bay, Vietnam in December 1965.  The 
service records confirm that these service members served with 
the Veteran. 

The Board finds that the Veteran and his fellow service members 
are competent and credible to make such statements as to their 
service in Vietnam.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005) (noting that a Veteran and other persons can 
attest to factual matters of which they had first-hand knowledge, 
e.g., experiencing and witnessing events in service).  Indeed, 
the Veteran and his fellow service members are competent and 
credible to report that they worked on bases in Vietnam.  In 
fact, the weight of the record seems to support their assertions.  

Thus, because he currently suffers from a disease that has been 
identified as associated with herbicide exposure (i.e., prostate 
cancer), and is presumed exposed to herbicide agents in service 
in the Republic of Vietnam, the Board finds that the Veteran is 
entitled to service connection for prostate cancer on a 
presumptive basis. 38 C.F.R. § 3.309(e) (2010).  Therefore, the 
appeal is granted.


Tinnitus

The Veteran essentially contends that he currently has tinnitus 
related to service.  

As noted above, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

The record shows that the Veteran currently has tinnitus as noted 
in the April 2008 audiological examination report for VA 
purposes.   Hickson element (1) is accordingly met as to 
tinnitus.

With respect to element (2), in-service disease or injury, the 
Board will separately discuss disease and injury.

Service treatment records are negative for any complaints or 
findings of tinnitus.  Furthermore, during his hearing before the 
Board, the Veteran reported that he did not recall symptoms of 
tinnitus during service reporting that it was a probably a few 
years after service that he first started experiencing symptoms.  
Accordingly, Hickson element (2) is not met with respect to 
disease.

Turning to in-service injury, the Board notes that the Veteran 
has asserted that he sustained acoustic trauma during service.  
He contends that he was exposed to various noises during service 
in his capacity as a jet engine mechanic, including noises from 
aircraft, flight line, and various power tools.  The Board notes 
that the Veteran is competent to give evidence about what he 
experienced (i.e., in-service noise exposure) and tinnitus is 
subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  
Therefore, the Board finds that the Veteran was exposed to 
hazardous noise during service.  Hickson element (2) is therefore 
satisfied.

With respect to crucial Hickson element (3), nexus, the question 
presented, i.e., the relationship, if any, between the Veteran's 
current tinnitus and his military service, is essentially medical 
in nature.  The Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Based on review of the claims folder, evaluation of the Veteran, 
and the Veteran's assertions as to noise exposure in-service and 
post-service, the April 2008 examiner concluded that it was not 
likely that the Veteran's tinnitus was due to his being a jet 
engine mechanic.  The examiner stated that the Veteran only had 
tinnitus when his allergies flared up and only noticed tinnitus 
in the last five years since he started having allergy problems.  

The Veteran has submitted no competent medical nexus opinion to 
the contrary.  
The Veteran has had ample opportunity to secure medical evidence 
in his favor and submit the same to VA.  See 38 U.S.C.A. § 
5107(a) (West 2002) (it is a claimant's responsibility to support 
a claim for VA benefits).
	
To the extent that the Veteran himself contends that a medical 
relationship exists between his tinnitus and service, the Board 
finds that he is competent to report problems with tinnitus since 
service.  See supra Layno, Jandreau, Buchanan.  More recently, 
the Federal Circuit has held that under certain circumstances lay 
evidence can be sufficient to establish diagnosis of a condition. 
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In 
particular, the Federal Circuit stated that:

We have consistently held that "[l]ay 
evidence can be competent and sufficient to 
establish a diagnosis of a condition when 
(1) a layperson is competent to identify 
the medical condition, (2) the layperson is 
reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing 
symptoms at the time supports a later 
diagnosis by a medical professional.

Davidson, 581 F.3d. at 1316 (citing Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir 2007).  The Veteran is competent to report 
tinnitus but he is not competent to render opinions on medical 
questions such as whether his tinnitus is etiologically related 
to a particular noise exposure such as his in-service noise 
exposure.  See 38 C.F.R. 
§ 3.159 (a)(1) (2010) (noting that competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical diagnoses, 
statements, or opinions).  Accordingly, any such statements 
offered in support of the Veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the Board.  
See also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

While it does not appear that the Veteran contends that he has 
had tinnitus since service, to the extent that he may be so 
contending, he has not presented supporting medical evidence.  
The Board is of course aware of the provisions of 38 C.F.R. 
§ 3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, there is no indication of 
tinnitus for decades after service.  While the Veteran testified 
at his hearing that he had tinnitus several years after service, 
he reported to the April 2008 examiner that it began five years 
before. In any case, there were no documented complaints of, or 
treatment for, tinnitus before that time.  Furthermore, the 
Veteran does not appear to contend that tinnitus existed in 
service and continued since service.  Supporting medical evidence 
is required.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
(finding that there must be medical evidence on file 
demonstrating a relationship between the Veteran's current 
disability and the claimed continuous symptomatology, unless such 
a relationship is one as to which a lay person's observation is 
competent).  Such evidence is lacking in this case.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it 
was proper to consider the Veteran's entire medical history, 
including the lengthy period of absence of complaint with respect 
to the condition he now raised).  Accordingly, service connection 
may not be established via continuity of symptomatology under 38 
C.F.R. § 3.303(b) (2010).

Therefore, Hickson element (3), nexus, has not been satisfied, 
and the claim fails on this basis.

In conclusion, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
tinnitus.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for residuals of prostate cancer, secondary to 
herbicide exposure, is granted. 

Service connection for tinnitus is denied.  


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  

As noted above, the Veteran is presumed to have been exposed to 
herbicides during his service.  However, there is no presumption 
of service connection for hypertension or a lung disability, 
claimed as emphysema.  See 38 C.F.R. § 3.309(e) (2010).  
Nevertheless, the Veteran may still establish service connection 
on a direct basis, to include as due to herbicide exposure during 
service.  In this regard, the Board notes that service treatment 
records are negative for either hypertension and/or a lung 
disability, and such problems were not noted in the claims folder 
until approximately 2003.  On remand, the Veteran should be 
afforded an examination to determine whether his current 
hypertension and/or lung disability are related to service, to 
include herbicide exposure therein.  

In regards to his claim for special monthly compensation, the 
record shows that the Veteran has erectile dysfunction resulting 
from his prostate cancer.  However, the evidence is unclear as to 
the severity of his erectile dysfunction.  Thus, a genitourinary 
examination is necessary to determine his eligibility for special 
monthly compensation due to loss of creative organ.

As to his increased rating claim for service-connected bilateral 
hearing loss disability, the Veteran was last afforded a VA 
examination in April 2008.  However, during his May 2010 hearing, 
both the Veteran and his wife indicated that his hearing had 
worsened since that VA examination.   The Court has held that, 
where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Therefore, a contemporaneous 
examination of the Veteran's bilateral hearing loss disability is 
necessary to accurately assess his disability picture.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of his current hypertension.  The 
claims file, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to completion 
of the examination report, and the 
examination report must reflect that the 
claims folder was reviewed.  Any indicated 
studies should be performed.

The examiner should provide an opinion as to 
whether there is a 50 percent probability or 
greater that current hypertension is related 
to service, to include herbicide exposure 
during service.  The examiner should address 
any pertinent evidence of record.

A complete rationale for any opinion 
expressed should be provided in a legible 
report.

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of his current lung disability.  The 
claims file, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to completion 
of the examination report, and the 
examination report must reflect that the 
claims folder was reviewed.  Any indicated 
studies should be performed.

The examiner should provide an opinion as to 
whether there is a 50 percent probability or 
greater that any current lung disability is 
related to service, to include herbicide 
exposure during service.  The examiner should 
address any pertinent evidence of record.

A complete rationale for any opinion 
expressed should be provided in a legible 
report.

3.  The Veteran should be afforded a VA 
examination to obtain a medical opinion as to 
the severity of his claimed erectile 
dysfunction to determine whether it meets the 
criteria for loss of a creative organ.  All 
studies deemed appropriate should be 
performed and all findings should be set 
forth in detail.  The claims file should be 
made available to the examiner for review of 
the pertinent evidence in conjunction with 
the examination.  

Taking into account the observations made in 
the examination, along with all the medical 
evidence of record, the examiner should 
respond specifically to the following 
question:  Does the Veteran's genitourinary 
condition more closely resemble a deformity 
of the penis with loss of erectile power or 
complete atrophy/removal of one or both 
testicles? 

A complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible

4.  The Veteran should be afforded a VA 
audiological examination in order to 
determine the current nature and severity of 
his bilateral hearing loss disability.  The 
claims folder and a copy of this Remand must 
be made available to the examiner who should 
indicate on the examination report that (s)he 
has reviewed the folder in conjunction with 
the examination.  The examiner should 
identify auditory thresholds, in decibels, at 
frequencies of 1000, 2000, 3000, and 4000 
Hertz.  A Maryland CNC Test should also be 
administered to determine speech recognition 
scores.  The examiner is specifically 
requested to describe the functional effects 
caused by the Veteran's bilateral hearing 
loss disability.  Any additional evaluations, 
studies, and tests deemed necessary by the 
examiner should be conducted.

5.  The RO must notify the Veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of any scheduled VA 
examination must be placed in the Veteran's 
claims file.

6.  Then, readjudicate the Veteran's claims.  
If action remains adverse to the Veteran, 
provide him and attorney with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


